Citation Nr: 0818272	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for patellofemoral 
syndrome, right knee, evaluated as 10 percent disabling 
before June 5, 2007 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant 
M. Bell

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

At the Winston-Salem RO, the veteran testified before a 
Decision Review Officer in February 2006 and the veteran and 
his fiancee testified before the undersigned Veterans Law 
Judge in March 2008.  Transcripts of these hearings are 
associated with the veteran's claims folder.

The Board notes that in an October 2007 rating decision, the 
RO granted the veteran an increased rating for his service-
connected right knee disability.  An evaluation of 20 percent 
was assigned, effective June 5, 2007.  This has not satisfied 
the veteran's appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  For the period prior to June 5, 2007, the veteran's right 
knee disability was manifested by pain on motion, with 
flexion of the right knee not limited to 45 degrees or less 
and no limitation of extension.


2.  For the period beginning June 5, 2007, the veteran's 
right knee disability is manifested by some evidence of 
meniscus pathology, pain on motion with flexion of the right 
knee not limited to 45 degrees or less and no limitation of 
extension, subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  For the period prior to June 5, 2007, the criteria for a 
rating in excess of 10 percent for the veteran's right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2007).

2.  For the period beginning June 5, 2007, the criteria for a 
rating in excess of 20 percent for the veteran's right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule. Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2007). 

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.
The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2007).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  The VA General Counsel also held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Analysis

A March 2002 rating decision increased the rating for the 
service-connected patellofemoral syndrome with degenerative 
arthritis of the right knee to 10 percent under Diagnostic 
Code 5257, effective January 4, 2000, based on pain on motion 
and slight instability.  In December 2003, the 10 percent 
rating was continued using Diagnostic Codes 5099-5019 on the 
basis of painful or limited motion.

In May 2005, the veteran submitted a claim for an increased 
rating for his right knee disability, contending that he 
suffered from a lot of pain and aggravation, and that he had 
undergone an MRI which showed the severity of his problem.  

At that time, the veteran's symptoms consisted of daily pain 
with stiffness.  The veteran was wearing a knee brace for 
support.  There was no evidence of instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  There was full extension with flexion of 85 
degrees and pain on extreme range of motion.  There was no 
increased loss of range of motion with repetitive motion.  
The veteran walked with a slight limp, but had good weight 
bearing.  See April 2004 VA examination report.

Outpatient treatment reports from the VA Medical Center in 
Salisbury showed the veteran reported difficulty walking due 
to increased pain in the right knee.  A radiology report of 
the right knee dated March 2004 revealed no osseous or 
articular abnormalities.  The veteran was measured for a knee 
brace, and he reported decreased knee pain with standing and 
walking on short distances while wearing a sample clinic 
brace.  The veteran had been diagnosed with chronic 
patellofemoral syndrome, right knee.

In response to his claim, the veteran had a VA examination in 
September 2005.  At that time, he reported pain and swelling 
in the right knee and flare-ups of right knee pain with 
squatting, prolonged walking and heavy lifting.  He walked 
with a slight limp, favoring the right knee.  He also 
reported that he was able to walk slowly for about 20 minutes 
without difficulty, and that he had missed 6 days of work 
because of his right knee pain.  On physical examination, 
flexion was 110 degrees with pain and extension was normal at 
0 degrees.  There was some swelling over the medial aspect of 
the right knee.  The veteran was unable to squat down because 
of his knee.  He also experienced right knee pain when 
standing on his heels.  The diagnosis was patellofemoral 
syndrome with degenerative arthritis of the right knee.


During his February 2006 RO hearing, the veteran reported 
instability of the right knee.

The veteran had another VA examination in November 2006.  On 
physical examination, he had an antalgic gait, but there was 
no evidence of abnormal weight bearing, loss of bone, or 
inflammatory arthritis.  There was no deformity, but moderate 
crepitation and tenderness were noted.  Flexion was 0 to 80 
degrees active, 0 to 95 degrees passive, with pain at 60 
degrees.  Extension was 0 degrees with pain.  There was no 
additional limitation after repeated motion and no evidence 
of leg shortening.

VA outpatient treatment records from May 2007 show that mild 
joint effusion was noted with decreased range of motion on 
extension.

Treatment records from the Carolina Orthopaedic and Sports 
Medicine Center dated June 2007 showed the right knee was 
larger than the left knee, with some prominence of bone on 
the medial femoral condyle.  The veteran had full range of 
motion of the right knee.  McMurray's test caused some 
crepitus at the anterior lateral joint line, but his 
ligaments appeared stable.  X-rays revealed no narrowing of 
the joint spaces, but the joint spaces were mildly irregular 
in the right knee, indicating some mild degenerative 
arthritis.  Diagnosis was internal derangement of the right 
knee with mild degenerative arthritis.

An MRI of the right knee conducted in June 2007 revealed 
tearing of the posterior horn of the medial meniscus, mild 
degenerative changes within the medial femoral-tibial joint 
compartment, small joint effusion and chondromalacia 
patellae.

In an October 2007 rating decision, based on the June 2007 
medical evidence, the RO granted the veteran an increased 
rating for his service-connected right knee disability.  An 
evaluation of 20 percent was assigned, effective June 5, 2007 
under Diagnostic Code 5258.



Period prior to June 5, 2007

The evidence of record does not show that the veteran's right 
knee disability warrants more than a 10 percent rating prior 
to June 5, 2007.  As noted above, prior to June 2007, there 
was no evidence of more than slight instability, weakness, 
tenderness, redness, heat, abnormal movement, swelling or 
guarding of movement.  Furthermore, although there was 
evidence of arthritis and painful motion, flexion was at 
least 80 degrees and extension was normal.  There was also no 
additional loss of range of motion on repetitive motion.

Period beginning June 5, 2007

The veteran's service-connected right knee disability is 
currently assigned a 10 percent rating under Diagnostic Code 
5258 based on evidence of meniscus pathology in the right 
knee, pain on motion and episodes of locking.  This is the 
only evaluation available under this code. Thus, a higher 
rating under Diagnostic Code 5258 is not ascertainable.

There are some diagnostic codes for disability of the knee 
and leg that are simply not applicable to the current 
service-connected disability.  As the veteran does not have 
ankylosis (Diagnostic Code 5256), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263), the related diagnostic codes are not appropriate 
to use in rating this disability.

A separate compensable rating is also not warranted under 
Diagnostic Codes 5260 or 5261 because there is no evidence of 
record of flexion limited to 45 degrees or extension limited 
to 10 degrees.

The Board has considered whether a separate rating is 
warranted for recurrent subluxation or lateral instability 
under DC 5257.  The evidence does not show any objective 
signs of recurrent subluxation or lateral instability for the 
period beginning June 5, 2007.  Therefore, when considering 
the veteran's overall disability picture, the objective 
medical evidence does not indicate that a separate rating is 
warranted under DC 5257 for recurrent subluxation or lateral 
instability in the right knee.

With regard to DeLuca, the Board notes that the veteran 
reports functional limitations on prolonged standing and 
walking due to his right knee pain, and that his activities 
of daily living are affected in that he has trouble getting 
up from the toilet and is slowed down due to the disability.  
He also reports that he had to quit his job as a truck driver 
due to his right knee and back problems and that he uses a 
knee brace.  The Board also notes that the veteran has 
reported that he is not able to work a full 40-hour week at 
his current employment as a janitor due to his right knee 
pain, and that his knee occasionally locks up on him.  See 
March 2008 Travel Board hearing transcript.  However, the 
Board notes that on VA examination in November 2006, the 
veteran was able to demonstrate flexion to 80 degrees and 
extension to 0 degrees, and there was no additional 
limitation on range of motion after repeated motion.  
Furthermore, the veteran's complaints of locking up of the 
knee and pain are contemplated in the increased rating of 20 
percent assigned effective June 2007.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria. In addition, contrary 
to the veteran's assertions, his former employers have not 
noted any interference with employment due to left knee 
disability.  Since there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation, 
the Board concludes that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and to Assist Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in June 2005, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  The veteran was given the specific 
notice required by Dingess v. Nicholson in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in June 2005 
did not cover all of the elements of the notice required by 
the recent Vazquez-Flores decision.  Nonetheless, the Board 
concludes that the veteran was not prejudiced in this 
instance, as the 2005 notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the veteran's claim for increase, and the veteran was given 
the specific rating criteria in the statement of the case and 
supplemental statements of the case.  Therefore, he had 
actual notice of the rating criteria to be applied to the 
disability at issue.  The veteran also provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  In addition, the veteran has 
been afforded a appropriate VA examinations.  

The Board is satisfied that any procedural errors in the 
development of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

For the period prior to June 5 2007, a rating in excess of 10 
percent for patellofemoral syndrome, right knee is denied.

For the period beginning June 5, 2007, a rating in excess of 
20 percent for patellofemoral syndrome, right knee is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


